Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims  1-20 are allowed.
Regarding Claim 1,
Wada et al discloses (column 5, lines 44-50) a display device, comprising: a display unit emitting an output light having an output spectrum corresponding to a highest gray level of the display device with specific wavelengths of green, blue, and red light. 
Wada et al does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose the wherein an intensity integral (maximum peak) of the output spectrum from 494 nm to 575 nm is defined as a first intensity integral, an intensity integral of the output spectrum from 380 nm to 493 nm is defined as a second intensity integral, and a ratio of the second intensity integral to the first intensity integral is greater than 0.0% and less than 37.0%. 
Claims 2-12,14 depends on Claim 1, therefore are allowable.
Regarding Claim 13,20,
Wada et al discloses (column 5, lines 44-50) Wada et al discloses (column 5, lines 44-50) a display unit emitting an output light having an output spectrum corresponding to a highest gray level of the display device with specific wavelengths of green, blue, and red light.  
Wada et al does not disclose nor would it be obvious to one of ordinary skill in the art to include another reference to disclose the wherein an intensity integral (maximum peak) of the output spectrum from 494 nm to 575 nm is defined as a first intensity integral, an intensity integral of the output spectrum from 380 nm to 493 nm is defined as a second intensity integral, and a ratio of the second intensity integral to the first intensity integral is greater than 0.0% and less than 37.0%. Regarding Claim 20, and the first ratio (2%) is greater a ratio of the third intensity peak to the first intensity peak is greater than or equal to 1.0% and less than or equal to 15.0%.
Claims 15-19 depend on Claim 13, therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUCY P CHIEN/Primary Examiner, Art Unit 2871